Title: To George Washington from Henry Knox, 4 November 1781
From: Knox, Henry
To: Washington, George


                  
                      Nov. 4 1781
                  
                  Ordnance and Stores prepared for the Southern Detatchments
                  
                  Brass—5 1/2 inch Howitzers—4 Mortars—3Shells700Flannels empty162Dredging boxes6Funnels4Bellows 2Shell hooks7Setts3Chizels2Hammers2Kit ladles2Drawing knives2Case shFuzes Meal Powder 
                     Fuzes SeraMaRaKiKitSponBrass Six Pounders—6 on travelling carRound shot fixed—605Case shSponges & rammers—16  WormeIn commonTrail hand spikes20Powder horns10Tarpolins3Haversacks16Tompidrs & collars2Portfires—dozens32Lead aprons10Tubes1656Drag ropes—sets20Slow Match110Portfir Storks24Powder—16 barrellsLint storks24Marline—7 hanksTube boxes14Dark lanthorns5Gunners belts10Axes3Complete10BudgeFlaxSpongSheepPadloFlagParkCartridges 
                     1 Gunners Quadrant and 1 Spirit LeMuskets800Bayonets800Cartouch boxes800Flints10,000Musket cartridges250,000
                     Signed E. Ca
                     
                     H. Knox
                  
               